Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second side surface” and “connecting surface” of Claim 18 must be shown or the feature(s) canceled from the claim(s).  Note that reference is made to a “second side surface 240f” and a “connecting surface 240g” in the specification on page 33, however, the reference numerals are not shown in any of the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “61” has been used to designate both a developing roller and a photosensitive drum in Figures 25, 26A and 26B.  The developing roller should be identified by reference numeral “71”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description:

On page 17, line 22:				746
On page 20, line 18:				644
On page 33, lines 2, 5, 6, and 9:		240f
On page 33, lines 4 and 11:			240g

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 6:		71b; 716B1
Figure 11B:	93
Figure 12:	642B

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0020], line 5, change “a developing roller” to --- the developing roller ---.
In paragraph [0038], lines 5 and 6, change “electrode 85A” to --- electrode 85a ---.
In paragraph [0041], lines 2 and 4, after “photosensitive drum” insert --- 61 ---.
In paragraph [0046], line 15, change “electrode 85A” to --- electrode 85a ---.
In paragraph [0049], line 1, change “the pressing member” to --- a pressing member ---.
In paragraph [0050], line 5, change “the depressed portion” to --- a depressed portion ---.
In paragraph [0051], line 1, change “11” to --- 11A ---.
In paragraph [0056], line 3, change “700c” to --- 700C ---.
In paragraph [0058], lines 3 and 4, after “cleaning unit” insert --- 200 ---.
In paragraph [0060], line 3, after “photosensitive drum” insert --- 61 ---.

In paragraph [0077], line 7, after “connecting surface” insert --- 240c ---.
In paragraph [0087], lines 4-5, “which is positioned apart from the scraping member 230 than the first side surface 240b in the first direction” should be rewritten in a more grammatically correct form.
In paragraph [0088], lines 3-4, “being positioned apart from the scraping member 230 than the first side surface 240b” should be rewritten in a more grammatically correct form.
In paragraph [0092], line 3, after “apparatus main body” insert --- 2 ---.
In paragraph [0095], line 6, change “by same” to --- by the same ---.
In paragraph [0096], line 5, change “to driving unit” to --- to a driving unit ---.
In paragraph [0102], line 7, change “to driving unit” to --- to a driving unit ---.
In paragraph [0104], line 13, change “photosensitive r drum” to --- photosensitive drum ---.
In paragraph [0107], line 1, after “collection conveying sheet” insert --- 260 ---.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okura (US 9,829,851 B2).  Regarding Claim 11, referring in particular to Figures 1, 3, and 4, a foreign substance collection apparatus (i.e., cleaning unit 19; cleaning units 5a-5d; See column 9, lines 40-43.) is shown, including: a frame body (i.e., housing 40; intermediate transfer unit 30); an image bearing member (i.e., intermediate transfer belt 8; photosensitive drums 1a-1d; See column 9, lines 40-43.) which is rotatably supported by the frame body and which bears a developer image; a first collecting member (i.e., fur brush 41) which is rotatably supported by the frame body and which collects foreign substances from a surface of the image bearing member by rotating in a state of being in contact with the surface of the image bearing member; a second collecting member (i.e., collecting roller 43) which is rotatably supported by the frame body and which further collects the foreign substances having been collected by the first collecting member from the  by rotating in a state of being in contact with a surface of the first collecting member; and a scraping member (i.e., cleaning blade 45) which is provided on the frame body so as to be capable of rubbing against the second collecting member and which scrapes off the foreign substances from the second collecting member when the second collecting member is rotated, wherein the frame body includes: a housing portion which forms a housing space (i.e., waste toner containing part 40b) for housing foreign substances; and a conveying member (i.e., discharge screw 47) which conveys foreign substances inside the housing space.  See column 5, line 17 – column 6, line 15.

Claims 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Asaoka et al (US 9,201,378 B2).  Regarding Claim 15, referring to Figure 3, a foreign substance collection apparatus (i.e., cleaning unit 19) is shown, including: a frame body (i.e., container 191); an image bearing member (i.e., photoconductor drum 14) which is rotatably supported by the frame body and which bears a developer image; a first collecting member (i.e., cleaning brush 30) which is rotatably supported by the frame body and which collects foreign substances from a surface of the image bearing member by rotating in a state of being in contact with the surface of the image bearing member;  by Asaoka et al that the cleaning unit can be included in a process cartridge or an image forming apparatus (See abstract).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 and 19-24 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a foreign substance collection apparatus, including: a frame body; an image bearing member which is rotatably supported by the frame body and which bears a developer image; a first collecting member which is rotatably supported by the frame body and which collects foreign substances from a surface of the image bearing member by rotating in a state of being in contact with the surface of the image bearing member; a second collecting member which is rotatably supported by the frame body and which further collects the foreign substances having been 

Claims 13 and 14 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a foreign substance collection apparatus, including: a frame body; an image bearing member which is rotatably supported by the frame body and which bears a developer image; a first collecting member which is rotatably supported by the frame body 

Claim 18 is are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a foreign substance collection apparatus, including: a frame body; an image bearing member which is rotatably supported by the frame body and which bears a developer image; a first 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al disclose a drum cleaner that includes a cleaning roller; a collection roller; and a scraper.
Fukamachi discloses a process cartridge provided with a cleaning unit that includes a primary cleaning roller; a secondary cleaning roller; and a scraper.
Abe discloses a cleaning unit that includes a first roller, a second roller, a sponge scraper, and a storage.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


/WJR/
July 1, 2021